Dear Mr. Boudreaux:
You have requested the opinion of this office on how a proposed Ordinance of the Iberia Parish Council and Ordinance No. 477-94 of the City of New Iberia relate to state law on workers' compensation insurance.
Any person who renders a service for another is presumed to be an employee. R.S. 23:1044. Certain workers are exempt from workers' compensation coverage: domestic workers in private households, certain farm workers and crop dusters, certain public officials, real estate brokers and salesmen, independent contractors who are not engaged in manual labor, and uncompensated officers and members of the board of directors of certain nonprofit organizations. See R.S. 23:1021(6), 1034(A), 1035(B), 1045, 1046, and 1047. Sole proprietors, partners, and officers of a corporation who own more than ten percent of the stock may elect not to be covered by workers' compensation. R.S.23:1035(A).
Louisiana law requires all employers to secure their workers' compensation obligation through one of four methods: workers' compensation insurance, a combination of insurance policies that provide coverage for workers' compensation in the aggregate, group self-insurance, and individual self-insurance. See R.S. 23:1168. Group self-insurance is regulated by the Department of Insurance and individual self-insurance is regulated by the Office of Workers' Compensation.
Willful failure to have such security may be punished by increased benefits awarded, a civil fine of up to $10,000.00, criminal felony penalties, as well as an injunction against the employer from continuing further business operations. See R.S.23:1170-1172.
The proposed Ordinance of the Iberia Parish Council and Ordinance No. 477-94 of the City of New Iberia require proof of workers' compensation coverage prior to the issuance of building permits, except when the applicant is the owner of the building and will perform all of the work. State law requires all employers, including building contractors, to have security for workers' compensation. The proposed Ordinance and the City Ordinance thereby duplicate state law for workers' compensation coverage.
Sincerely,
                                   RICHARD P. IEYOUB Attorney General
                                   John S. "Chip" Coulter Assistant Attorney General
JSC:gfh
Date Received: 5-2-96
Date Released:
JOHN S. "CHIP" COULTER Assistant Attorney General